Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because flow diagrams of figs 7 and 8 are empty, and does not include the steps described in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Such claim limitations are:  
“processing elements” in claims1 (Ln 5, 7), 11 (Ln 7, 8, 9), and 20 (Ln 7, 8, 9).  
“Processing device” in claim 11 (Ln 3), and 20 (Ln 3, 4).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification discloses sufficient structure for “processing elements,” as paragraph [0033] states, “the accelerator 210 can be an ASIC, a field programmable gate array (FPGA), graphics processing unit (GPU), or another suitable special purpose hardware device.”
The specification discloses sufficient structure for “processing device,” as paragraph [0032] states, “the processing device 202 is a general purpose hardware device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss (US20190205737) in view of Bae (US 20180299900), and in further view of Ji (US20180232640).
Regarding claim 1, Bleiweiss discloses, a computer-implemented method for vehicle perception (Bleiweiss: [0190] discloses autonomous driving applications including lane and road sign recognition, obstacle avoidance.), the method comprising: 
dispatching vehicle perception tasks to a plurality of processing elements of an accelerator in communication with the memory (Bleiweiss: [0242] discloses an accelerator including plurality of processing elements and [0234] discloses accelerator in communication with memory.); 
performing, by at least one of the plurality of processing elements, the vehicle perception tasks for the vehicle perception using a neural network (Bleiweiss: [0191] describes parallel processors for neural network used for autonomous driving.), wherein performing the vehicle perception tasks comprises: 
performing an activation bypass for values below a first threshold (Bleiweiss: [0243] describes skipping unimportant values (e.g., zeros or certain range of values).), and 

Bleiweiss does not disclose, capturing a plurality of images at a camera associated with a vehicle and storing image data associated with the plurality of images to a memory;
Bae discloses, capturing a plurality of images at a camera associated with a vehicle and storing image data associated with the plurality of images to a memory (Bae: [0032] describes capturing images with a camera on a vehicle, and storing the images to memory.);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blejweiss with the teachings of Bae, in order to provide a method for a vehicular camera system for autonomously move vehicles for improved safety.
Bleiweiss and Bae does not disclose, performing weight pruning of synapses and neurons of the neural network based at least in part on a second threshold;
Ji discloses, performing weight pruning of synapses and neurons of the neural network based at least in part on a second threshold (Ji: [0021] describes performing pruning using a threshold.);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bleiweiss and Bae with the teachings of Ji, in order to provide a method for pruning neural networks with reduced computation and power consumption.
Regarding claim 2, Bleiweiss, Bae, and Ji discloses the invention as in claim 1 above, including, performing the weight pruning further comprises: performing an analysis (Ji: [0026] describes calculating percentage of non-zero weights.); 
performing weight pruning based on the analysis (Ji: [0028] describes pruning being performed if not within acceptable percentage.); and 
tuning the weight pruning (Ji: [0026] describes changing the pruning error allowance.).
Regarding claim 3, Bleiweiss, Bae, and Ji discloses the invention as in claim 2 above, including, performing the weight pruning further comprises determining whether to perform additional compression (Ji: [0028] describes additional pruning performed until it is determined that percentage of pruned with is within acceptable amount.).
	Regarding claim 4, Bleiweiss, Bae, and Ji discloses the invention as in claim 3 above, including, performing the weight pruning further comprises, responsive to determining to perform additional compressing, re-performing the weight pruning and the tuning (Ji: [0028] describes additional pruning performed until it is determined that percentage of pruned with is within acceptable amount. [0026] describes changing the pruning error allowance for additional pruning.).
Regarding claim 6, Bleiweiss, Bae, and Ji discloses the invention as in claim 1 above, including, performing the activation bypass avoids performing a multiplication and accumulation (MAC) operation, and wherein the MAC operation is performed for values above the first threshold (Bleiweiss: [0243] describes multiply and add units that skips performing operations on unimportant values (e.g., zeros or certain range of values).).
Ji (US20180232640)
Regarding claim 7, Bleiweiss, Bae, and Ji discloses the invention as in claim 1 above, including, the first threshold is determined based at least in part on a percent of operations pruned and a prediction error percentage (Ji: [0023] describes threshold being based on error, and [0027] describes threshold being changed based on percentage.).
Regarding claim 8, Bleiweiss, Bae, and Ji discloses the invention as in claim 1 above, including, the accelerator further comprises a neural processing unit instruction fetcher, a dispatcher, a level 1 cache, and a level 2 cache (Bleiweiss: [0293] discloses L1 and L2 cache, instruction fetcher, and execution units (dispatcher).).
Regarding claim 9, Bleiweiss, Bae, and Ji discloses the invention as in claim 1 above, including, the accelerator is communicatively coupled to a host central processing unit via the memory (Bleiweiss: [0293] discloses host processor and the accelerator connecting with memory.), wherein the accelerator is a special purpose processor and wherein the host central processing unit is a general purpose processor (Bleiweiss: [0292] describes accelerator being connected to a hosted processor.).
Regarding claim 10, Bleiweiss, Bae, and Ji discloses the invention as in claim 9 above, including, the host central processing unit receives the image data from the camera associated with the vehicle and stores the image data associated with the plurality of images to the memory (Bae: [0032] describes processor capturing images of a camera on a vehicle, and storing the images to memory.).
Regarding claim 11, Bae discloses, a system comprising: a memory comprising computer readable instructions (Bae: [0033] describes computer-readable storage medium having stored thereon a set of instructions): and 

capturing a plurality of images at a camera associated with a vehicle and storing image data associated with the plurality of images to a memory (Bae: [0032] describes capturing images with a camera on a vehicle, and storing the images to memory.);
controlling the vehicle based at least in part on a result of performing the vehicle perception tasks (Bae: [0033] discloses autonomously moving the vehicle based on camera input.).
Bae does not disclose, dispatching vehicle perception tasks to a plurality of processing elements of an accelerator in communication with the memory; performing, by at least one of the plurality of processing elements, the vehicle perception tasks for the vehicle perception using a neural network, wherein performing the vehicle perception tasks comprises: performing an activation bypass for values below a first threshold, and performing weight pruning of synapses and neurons of the neural network based at least in part on a second threshold; and
Bleiweiss discloses, dispatching vehicle perception tasks to a plurality of processing elements of an accelerator in communication with the memory (Bleiweiss: [0242] discloses an accelerator including plurality of processing elements and [0234] discloses accelerator in communication with memory.); 
performing, by at least one of the plurality of processing elements, the vehicle perception tasks for the vehicle perception using a neural network (Bleiweiss: [0191] describes parallel 
performing an activation bypass for values below a first threshold (Bleiweiss: [0243] describes skipping unimportant values (e.g., zeros or certain range of values).), and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae with the teachings of Bleiweiss, in order to provide a method for neural network processors with improved processing.
Bae and Bleiweiss does not disclose, performing weight pruning of synapses and neurons of the neural network based at least in part on a second threshold; 
Ji discloses, performing weight pruning of synapses and neurons of the neural network based at least in part on a second threshold (Ji: [0021] describes performing pruning using a threshold.); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae and Bleiweiss with the teachings of Ji, in order to provide a method for pruning neural networks with reduced computation and power consumption.
Regarding claim 12, Bleiweiss, Bae, and Ji discloses the invention as in claim 11 above, including, performing the weight pruning further comprises: performing an analysis (Ji: [0026] describes calculating percentage of non-zero weights.); 
performing weight pruning based on the analysis (Ji: [0028] describes pruning being performed if not within acceptable percentage.); and 
tuning the weight pruning (Ji: [0026] describes changing the pruning error allowance.).
Regarding claim 13, Bleiweiss, Bae, and Ji discloses the invention as in claim 12 above, including, performing the weight pruning further comprises determining whether to perform additional compression (Ji: [0028] describes additional pruning performed until it is determined that percentage of pruned with is within acceptable amount.).
Regarding claim 14, Bleiweiss, Bae, and Ji discloses the invention as in claim 13 above, including, performing the weight pruning further comprises, responsive to determining to perform additional compressing, re-performing the weight pruning and the tuning (Ji: [0028] describes additional pruning performed until it is determined that percentage of pruned with is within acceptable amount. [0026] describes changing the pruning error allowance for additional pruning.).
Regarding claim 16, Bleiweiss, Bae, and Ji discloses the invention as in claim 11 above, including, performing the activation bypass avoids performing a multiplication and accumulation (MAC) operation, and wherein the MAC operation is performed for values above the first threshold (Blejweiss: [0243] describes multiply and add units that skips performing operations on unimportant values (e.g., zeros or certain range of values).).
Regarding claim 17, Bleiweiss, Bae, and Ji discloses the invention as in claim 11 above, including, the first threshold is determined based at least in part on a percent of operations pruned and a prediction error percentage (Ji: [0023] describes threshold being based on error, and [0027] describes threshold being changed based on percentage.).
Regarding claim 18, Bleiweiss, Bae, and Ji discloses the invention as in claim 11 above, including, the accelerator further comprises a neural processing unit instruction fetcher, a dispatcher, a level 1 cache, and a level 2 cache (Bleiweiss: [0293] discloses L1 and L2 cache, instruction fetcher, and execution units (dispatcher).).
Regarding claim 19, Bleiweiss, Bae, and Ji discloses the invention as in claim 11 above, including, the accelerator is communicatively coupled to a host central processing unit via the memory (Bleiweiss: [0293] discloses host processor and the accelerator connecting with memory.), wherein the accelerator is a special purpose processor and wherein the host central processing unit is a general purpose processor (Bleiweiss: [0292] describes accelerator being connected to a hosted processor.), and wherein the host central processing unit receives the image data from the camera associated with the vehicle and stores the image data associated with the plurality of images to the memory (Bae: [0032] describes processor capturing images of a camera on a vehicle, and storing the images to memory.).
Regarding claim 20, Bae discloses a computer program product comprising: a computer readable storage medium having program instructions embodied therewith (Bae: [0033] describes computer-readable storage medium having stored thereon a set of instructions), 
the program instructions executable by a processing device to cause the processing device to perform a method for vehicle perception (Bae: [0033] discloses computer-readable storage medium having stored thereon a set of instructions for controlling a vehicle including a processor, and autonomously moving the vehicle based on camera input.), the method comprising: 
capturing a plurality of images at a camera associated with a vehicle and storing image data associated with the plurality of images to a memory (Bae: [0032] describes capturing images with a camera on a vehicle, and storing the images to memory.);
controlling the vehicle based at least in part on a result of performing the vehicle perception tasks (Bae: [0033] discloses autonomously moving the vehicle based on camera input.).

Bleiweiss discloses, dispatching vehicle perception tasks to a plurality of processing elements of an accelerator in communication with the memory (Bleiweiss: [0242] discloses an accelerator including plurality of processing elements and [0234] discloses accelerator in communication with memory.); 
performing, by at least one of the plurality of processing elements, the vehicle perception tasks for the vehicle perception using a neural network (Bleiweiss: [0191] describes parallel processors for neural network used for autonomous driving.), wherein performing the vehicle perception tasks comprises: 
performing an activation bypass for values below a first threshold (Bleiweiss: [0243] describes skipping unimportant values (e.g., zeros or certain range of values).), and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae with the teachings of Bleiweiss, in order to provide a method for neural network processors with improved processing.
Bae and Bleiweiss does not disclose, performing weight pruning of synapses and neurons of the neural network based at least in part on a second threshold;

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bae and Bleiweiss with the teachings of Ji, in order to provide a method for pruning neural networks with reduced computation and power consumption.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss (US20190205737) in view of Bae (US 20180299900), in view of Ji (US20180232640), and in further view of Bai (US10225607).
Regarding claim 5, Bleiweiss, Bae, and Ji discloses the invention as in claim 3 above.
Bleiweiss, Bae, and Ji does not disclose, performing the weight pruning further comprises, responsive to determining not to perform additional compressing, performing a transformation.
Bai discloses, the computer-implemented method of claim 3, wherein performing the weight pruning further comprises, responsive to determining not to perform additional compressing, performing a transformation (Bai: [Col 9, Ln 50 - 58] describes pruning process consisting of number of iterations, and [Col 9, Ln 50 - 58] describes quantization process that comes after the pruning process.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blejweiss, Bae, and Ji with the teachings of Bai, in order to provide a method for video processing with improved compression.
Regarding claim 15, Bleiweiss, Bae, and Ji discloses the invention as in claim 13 above.
Bleiweiss, Bae, and Ji does not disclose, performing the weight pruning further comprises, responsive to determining not to perform additional compressing, performing a transformation.
 Bai discloses, performing the weight pruning further comprises, responsive to determining not to perform additional compressing, performing a transformation (Bai: [Col 9, Ln 50 - 58] describes pruning process consisting of number of iterations, and [Col 9, Ln 50 - 58] describes quantization process that comes after the pruning process.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bleiweiss, Bae, and Ji with the teachings of Bai, in order to provide a method for video processing with improved compression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 9am - 7:30pm Tu/Th & 8am - 6:30pm W/F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.P./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665